Citation Nr: 1045409	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-16 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
period prior to February 1, 2008, and in excess of 40 percent 
thereafter for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988 
and from December 1988 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which continued the Veteran's evaluation of 20 percent 
for her lumbar spine disability.  

A May 2009 rating decision granted the Veteran an increased 
evaluation of 40 percent, effective February 1, 2008.  After the 
Veteran has perfected her appeal, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

The Veteran testified before the undersigned judge at a September 
2010 hearing held at the RO.  The transcripts have been obtained 
and are associated with the file.

The Board notes that at the September 2010 Board hearing, the 
Veteran raised the issue of service connection for Crohn's 
disease.  However, the issue of service connection for Crohn's 
disease has never been adjudicated by the RO, and therefore, is 
REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based on a review of the Veteran's claims file, the Board finds 
that additional development is warranted.  Such development 
includes requesting the Veteran's records from the Social 
Security Administration (SSA) and affording her a VA examination.

At the September 2010 hearing the Veteran testified she was 
receiving SSA disability benefits.  However, these records are 
not found in the claims files.  Therefore, a remand is required 
for the AMC/RO to request these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical records 
pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) (VA cannot ignore SSA determination of disability but 
must provide reasons or bases regarding such determination).

At the September 2010 hearing the Veteran testified, in 
substance, that her lumbar spine disability is consistently 
worsening.  She specifically stated that her range of motion was 
going downhill every day.  The Board notes that the Veteran's 
previous VA examination was conducted in April 2009. 

Based on the evidence above, the Board finds that while the 
appeal is in remand status the Veteran should be provided with a 
VA examination to determine the current severity of her lumbar 
spine disability.  See Caffrey v. Brown, 6 Vet. App 377 (1994) 
(holding that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate).

The Board further notes that with the exception of an April 2009 
VA examination and a September 2010 prescription record, the most 
recent VA treatment records in the claims file are from July 
2009.  On remand, the RO should make efforts to obtain all 
outstanding treatment records at any VA treatment facility from 
July 2009 through the present.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding 
that when reference is made to pertinent medical records, VA is 
on notice of their existence and has a duty to assist the veteran 
to attempt to obtain them).



Accordingly, the appeal is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should obtain all of the 
Veteran's outstanding VA treatment records 
for the period from July 2009 through the 
present.  All efforts to obtain these 
records should be documented in the claims 
folders.  If the records do not exist or 
further efforts to obtain those records 
would be futile, the Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard so that 
they have an opportunity to obtain and 
submit those records for VA review 

2.  The RO/AMC must request from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran and copies of the medical records 
that served as the basis for any such 
decision(s).  Requests must continue until 
the AMC/RO determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  
All efforts to obtain these records should 
be documented in the claims folders.  If 
the records do not exist or further efforts 
to obtain those records would be futile, 
the Veteran and her representative are to 
be notified of unsuccessful efforts in this 
regard so that they have an opportunity to 
obtain and submit those records for VA 
review 

3.  The RO/AMC, after undertaking the above 
development to the extent possible, should 
schedule the Veteran for orthopedic and 
neurological examinations to determine the 
current severity of her service-connected 
lumbar spine disability.  The claims file 
must be made available to the examiners.  
The examiners are to provide a detailed 
review of the Veteran's history, current 
complaints, and the nature and extent of 
the claimant's lumbar spine disability.  
All indicated tests and studies deemed 
appropriate by the examiners including x-
rights, nerve conduction, and 
electromyography (EMG) studies must be 
accomplished.

a.	In addition to any other information 
provided pursuant to the AMIE 
worksheet, the orthopedic examiner 
should conduct complete range of 
motion studies and specifically state 
whether the Veteran suffers from 
unfavorable ankylosis of any portion 
of her spine.  Among other findings, 
all functional losses due to pain, 
weakness, fatigability, etc. should be 
equated to additional limitation on 
range of motion (beyond that shown 
clinically).  See 38 C.F.R. §§ 4.40, 
4.45 (2010); see also DeLuca v. Brown, 
8 Vet. App. 202 (2005).

b.	In addition to any other information 
provided pursuant to the AMIE 
worksheet, the neurological examiner 
should comment on any adverse 
neurological symptomatology caused by 
the Veteran's lumbar spine disability 
and, if present, if that adverse 
symptomatology is best characterized 
as "slight," "moderate," 
"moderately severe," or "severe."

c.	The examiners should also comment on 
whether the Veteran has experienced 
incapacitating episodes (i.e., 
episodes in which her adverse 
symptomatology required bed rest 
ordered by a physician) due to her 
service connected lumbar spine 
disability and the total number of 
weeks of these incapacitating episodes 
during each 12 month period since 
2007.

A complete rationale for all opinions 
expressed must be provided.  

4.  The RO/AMC should thereafter issue to 
the Veteran updated Veterans Claims 
Assistance Act of 2000 notice in accordance 
with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) as 
well 38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2010).  

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim.  Such 
readjudication should take into account 
whether further "staged" ratings are 
appropriate.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any benefit 
sought on appeal remains denied, the RO/AMC 
must furnish the Veteran and her 
representative with an appropriate 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The appeal 
should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

